Title: From Thomas Jefferson to Thomas Mann Randolph, 3 February 1822
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monto
Feb. 3. 22
Your favor of Jan. 31. is this moment recd and without loss of time I have filled up the dates of the bond as required, reacknoleged it before witnesses & now inclose it. I have dated it on the 6th to remove ambiguity as to the commecmt of interest, because before you recieve it that date will have occurred. all here are well, and  myself as ever affly yours